UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1017


JAMES BONEPARTE, JR.,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 28563-14)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Boneparte, Jr., Appellant Pro Se. Marion E.M. Erickson, Deborah K. Snyder, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Boneparte, Jr., appeals from the tax court’s order upholding the

Commissioner’s determination of a deficiency with respect to his 2012 and 2013 income

taxes. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the tax court. Boneparte v. Comm’r of Internal Revenue, Tax

Ct. No. 28563-14 (U.S. Tax Ct. Apr. 11, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2